EXHIBIT 10.22
Execution Copy




cmslawtaximage.jpg [cmslawtaximage.jpg]


DATE: 8 NOVEMBER 2016
AGREEMENT
FOR THE SALE AND PURCHASE OF THE ENTIRE ISSUED SHARE CAPITAL OF
CONCHORD LIMITED


Between
KAUPTHING ehf.


and


THE PERSONS LISTED IN SCHEDULE 1


and
BHFS TWO LIMITED


and


BRIGHT HORIZONS FAMILY SOLUTIONS LLC


CMS Cameron McKenna LLP
Cannon Place
78 Cannon Street
London EC4N 6AF
T +44 20 7367 3000
F +44 20 7367 2000
cms.law










--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




Table of contents
1.
Definitions and Interpretation
1


2.
Sale and Purchase
9


3.
Consideration
11


4.
Locked Box
12


5.
Signing and Interim Period
12


6.
Completion
13


7.
Warranties
14


8.
Limitation of Sellers’ Liability
16


9.
Escrow Accounts
17


10.
Conduct of matters covered by the Escrow Accounts
21


11.
Protection of Goodwill
24


12.
Third Party Rights
25


13.
Further Assurance
25


14.
Confidentiality; Announcements
25


15.
Assignment
27


16.
Waiver; Variation; Invalidity
28


17.
No right of termination
29


18.
Several Liability
29


19.
Costs and Expenses
29


20.
Payments
29


21.
Post-Completion Records and Assistance
29


22.
No Personal Liability
30


23.
Entire Agreement
30


24.
Counterparts
31


25.
No Partnership or Agency
31


26.
Appointment of Management Sellers’ Representative
31


27.
Independent Assessment and Financial Promotion
33


28.
Notices
33


29.
Process Agent
35


30.
Governing Law and Jurisdiction
36


Schedule 1 Details of the Sellers
37


 
Part A - Kaupthing
37


 
Part B - Management Sellers
38


Schedule 2 Details of the Company
40


Schedule 3 Completion Obligations
41


Schedule 4 List of documents in the agreed form
44


Schedule 5 Permitted Leakage
45


Schedule 6 Details of the Options
46










--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




THIS AGREEMENT is made the 8th day of November 2016
BETWEEN:
(1)
KAUPTHING ehf. (registered in Iceland under number 560882-0419) whose registered
office is at Borgartun 26, 105 Reykjavik, Iceland (“Kaupthing”);

(2)
THE PERSONS whose respective names and addresses are set out in column (1) of
Part B of Schedule 1 (Details of the Sellers) (the “Management Sellers”);

(3)
BHFS TWO LIMITED (registered in England with number 03943326) whose registered
office is at 2 Crown Court, Rushden, Northamptonshire NN10 6BS (the
“Purchaser”); and

(4)
BRIGHT HORIZONS FAMILY SOLUTIONS LLC (registered in Delaware with number
2888832) whose registered office is at 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808 (the “Guarantor”).

RECITALS
(A)
Details of Conchord Limited are set out in Schedule 2 (Details of the Company).

(B)
The Sellers have agreed to sell the Shares (as defined below) to the Purchaser
and the Purchaser has agreed to purchase the Shares on and subject to the terms
and conditions of this Agreement.

(C)
The Guarantor agrees to guarantee certain obligations of the Purchaser under
this Agreement on the terms set out in clauses 2.5 to 2.13.

NOW IT IS AGREED as follows:
1.
DEFINITIONS AND INTERPRETATION

Defined terms
1.1
In this Agreement:

“Adjusted C Ordinary Shares” has the meaning given to that phrase in the
Articles
“Affiliate”: in relation to any body corporate (i) a parent undertaking of such
body corporate; or (ii) a subsidiary undertaking of such body corporate or of
any such parent undertaking
“Agreement”: (subject to clause 23.1 (This Agreement)) this Agreement including
the Recitals and Schedules
“A Ordinary Shares”: the 900 A ordinary shares with a nominal value of £1.00
each in the capital of the Company
“Applicable Laws”: any applicable law, regulation, principle, rule or ordinance
in any applicable jurisdiction or any direction, instruction, pronouncement,
requirement, decision of, or contractual obligation owed to, an applicable
governmental or regulatory authority (including any relevant antitrust,
anti-bribery and anti-money laundering laws)
“Articles” means the articles of association of the Company which were adopted
on 3 June 2015
“Assignment Agreement”: the assignment agreement transferring the total amount
owed to Kaupthing (in its capacity as lender) by the Company (including all
outstanding principal and interest) under the facilities agreement dated 28 June
2007 (as amended from time to time and most recently amended and restated on 18





--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




January 2016) made between (i) CAL (as borrower), (ii) Kaupthing (as lender,
agent and others) and (iii) the Guarantors (as defined therein) to the Purchaser
“Agency Resignation and Appointment Deed” the deed providing for the resignation
by Kaupthing in its capacities as agent and security trustee under the Finance
Documents and the appointment of the Purchaser as new agent and new security
trustee under the Facilities Agreement and the other Finance Documents
“B Ordinary Shares”: the 58 B ordinary shares with a nominal value of £1.00 each
in the capital of the Company
“Business Day”: a day which is not a Saturday or Sunday or a public holiday in
London or Iceland
“C Ordinary Shares”: the 1,900 C ordinary shares with a nominal value of £0.01
each acquired upon exercise of the Options
“CAL”: Chestnutbay Acquisitionco Limited (Company No. 06259744)
“Cash Consideration”: the cash consideration payable for the Shares, as
specified in clause 3.1.1 (Consideration)
“Company”: the company named in Recital (A)
“Completion”: completion of the sale and purchase of the Shares pursuant to the
terms of this Agreement
“Completion Date”: means 10 November 2016
“Confidential Information”: is as defined in clause 14.1 (Confidentiality;
Announcements)
“Consultancy Claim”: means the action taken, and/or correspondence entered into,
by and on behalf of HMRC arising from the Consultancy Disclosure
“Consultancy Contracts”: means the consultancy contracts between Asquith
Nurseries Limited and each of the Service Companies
“Consultancy Disclosure”: means a voluntary disclosure to be made to HMRC in
accordance with clauses 10.2 and 10.3 in relation to potential income tax,
national insurance contributions and value added tax that the Group may be
liable to account for to HMRC in respect of payments made by the Group to the
Service Companies pursuant to the Consultancy Contracts
“Consultancy Escrow Account”: the account named the ‘Project Hekla Consultancy
Escrow Account’ to be opened by the Escrow Agent and to be operated in
accordance with this Agreement and the relevant Escrow Account Letter
“Consultancy Escrow Amount”: is as defined in clause 3.1.4 (Consideration)
“Consultancy Escrow Balance”: means the balance standing to the credit of the
Consultancy Escrow Account from time to time
“Consultancy Escrow Release Date”: means 10 Business Days after the date on
which the Consultancy Claim has been Finally Determined
“Consultancy Liability”: means any amount which it has been Finally Determined
that the Group is legally obliged to pay to HMRC in connection with the
Consultancy Claim
“Connected Person”: a person connected (within the meaning of sections 1122 and
1123 Corporation Tax Act 2010) with any of the Sellers or any of the directors
of the Company or of any of its subsidiary undertakings,





--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




except that no Seller shall be treated as a Connected Person of (a) any other
Seller and/or (b) any member of the Group or Purchaser’s Group and/or (c) any
other person who might be otherwise termed connected with that Seller by section
1122(4) Corporation Tax Act 2010 in relation to the sale of the Shares
contemplated by this Agreement and/or related financing or investment
arrangements
“Consideration”: the consideration payable for the Shares, as specified in
clause 3.1 (Consideration)
“Data Room”: as defined in the Warranty Deed
“Data Room Index”: the index of the Data Room as at 2:30pm on 7 November 2016 in
the agreed form
“Deloitte Memorandum” the memorandum summarising the ongoing group relief
enquiries into Asquith Nurseries Ltd and Goosebrook Ltd prepared by Deloitte
LLP, London for Kaupthing ehf. dated 19 September 2016 a copy of which has been
provided to the Purchaser
“Disclosure Letter”: as defined in the Warranty Deed
“D Ordinary Shares”: the 38 D ordinary shares with a nominal value of £0.50 each
in the capital of the Company
“Encumbrance”: any interest or equity of any person (including any right to
acquire, option or right of pre-emption or conversion) or any mortgage, charge,
pledge, lien, assignment, hypothecation, security interest, title retention or
any other security agreement or arrangement, or any agreement to create any of
the above (other than by virtue of this Agreement)
“E Ordinary Shares”: the 104 E ordinary shares with a nominal value of £1.00
each in the capital of the Company
“Escrow Accounts”: the Warranty Escrow Account, the WHT Escrow Account, the
Group Relief Escrow Account and the Consultancy Escrow Account
“Escrow Account Letters”: means the letters in the agreed form from the Sellers
and the Purchaser to the Escrow Agent in relation to each of the Escrow Accounts
“Escrow Agent”: JP Morgan Chase Bank, N.A.
“Fees Schedule”: the schedule of Sellers’ fees payable by the Company in the
agreed form
“Finance Documents”: is as defined in the Warranty Deed
“Finally Determined”: means the earlier of:
(a)
(in respect of the WHT Escrow Account, the Group Relief Escrow Account and the
Consultancy Escrow Account) the date on which such liability has been agreed
between HMRC and the Company in accordance with the provisions of Clause 10; or

(b)
the date of a final determination of a court from which no appeal can be made or
from which no appeal is made within any requisite time period; or

(c)
(in respect of a Warranty Claim) the date on which the Management Warrantors and
the Purchaser expressly agree in writing that the claim should be treated as
such

“Finally Determined Warranty Claim Amount”: has the meaning set out in clause
9.11.1 of this Agreement
“F Ordinary Shares”: the 204 F ordinary shares with a nominal value of £0.00001
each in the capital of the Company





--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




“Group Companies” or “Group”: the Company and all its subsidiaries (and “Group
Company” shall be construed accordingly)
“Group Relief Claim”: means the existing enquiry regarding the surrender of
group relief by Kaupthing (or its subsidiaries) to certain Group Companies as
referred to in the Deloitte Memorandum, as extended, or together with any
additional enquiry, in relation to the same subject matter in respect of the
Group for the financial year commencing on 1 March 2015 or the non-availability
of sufficient losses to be surrendered into the Group for the period commenting
1 March 2015 to eliminate any corporation tax in that period
“Group Relief Escrow Account”: the account named the ‘Project Hekla Group Relief
Escrow Account’ to be opened by the Escrow Agent and to be operated in
accordance with this Agreement and the relevant Escrow Account Letter
“Group Relief Escrow Amount”: is as defined in Clause 3.1.2 (Consideration)
“Group Relief Escrow Balance”: means the balance standing to the credit of the
Group Relief Escrow Account from time to time
“Group Relief Escrow Release Date”: means 10 Business Days after the date on
which the Group Relief Claim has been Finally Determined
“Group Relief Liability”: means any amount which it has been Finally Determined
the Company is legally obliged to pay to HMRC in connection with the Group
Relief Claim
“Guaranteed Obligations”: is as defined in clause 2.5
“HMRC”: HM Revenue & Customs
“Key Employee”: anyone employed or engaged by the Company or any Group Company
(including any nursery manager or deputy manager) who could materially damage
the interests of the Company or any Group Company if they were involved as
agent, consultant, director, employee, owner, partner, shareholder or in any
other capacity in any business concern which competes with the Company or any
Group Company
“Leakage”: the following to the extent effected or received during the Locked
Box Period or, in the case of (h) below, after its expiry:
(a)
any dividend or distribution of profits or assets declared, paid or made by any
Group Company (other than to or in favour of another Group Company) to or for
the benefit of any Seller or any Connected Person of that Seller;

(b)
any payments made in respect of redemption or purchase of shares, bonds, loans
or other securities or return of capital (whether by reduction of capital or
otherwise) by a Group Company (other than to or in favour of another Group
Company) in each case to or in favour of any Seller or a Connected Person of
such Seller;

(c)
any payments made (including loan repayments, service or directors’ fees,
advisory, monitoring or directors' charges or other compensation, including
interest on any of them) by any Group Company (other than to or in favour of
another Group Company) or assets transferred to (or any liabilities assumed or
incurred by any Group Company for the direct benefit of), in each case, any
Seller or a Connected Person of such Seller;






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




(d)
the waiver by any Group Company of any amount owed to that Group Company (other
than to or in favour of another Group Company) by or for the direct benefit of
any Seller or a Connected Person of such Seller;

(e)
any transaction bonuses paid by a Group Company to, or on behalf of, any Seller
or a Connected Person of such Seller;

(f)
any liability assumed, guaranteed, indemnified, or otherwise incurred by a Group
Company, in each case for the direct benefit of any Seller or a Connected Person
of such Seller;

(g)
any costs or expenses properly attributable to the Sellers’ sale of the Shares
(including any professional advisers’ fees) payable as a result of or in
connection with the sale of the Shares paid or incurred by, or on behalf of, a
Group Company, or by a Group Company on behalf of any Seller or a Connected
Person of a Seller;

(h)
a Seller or Connected Person receiving, after the Locked Box Period, the direct
benefit of any Leakage falling within any of (a) to (g) above by reason of any
agreement by any Group Company entered into during the Locked Box Period; and

(i)
any Tax incurred by any Group Company relating to any of the things set out in
(a) to (h) (inclusive) above but excluding, for the avoidance of doubt, any
liability for Tax which arises in connection with Permitted Leakage,

but in all cases excluding any Permitted Leakage
“Leakage Side Letter”: the letter from the Purchaser to the Sellers entitled
“Permitted Leakage and other matters” dated on or around the date hereof in the
agreed form
“Locked Box Accounts”: the consolidated financial statements of the Group for
the accounting period ending on the Locked Box Date in the agreed form
“Locked Box Date”: 30 September 2016
“Locked Box Period”: the period commencing on (and including) the day
immediately after the Locked Box Date and ending on the Completion Date
“Management Sellers’ Representative”: Andrew Morris having been appointed under
or in accordance with clause 26 (Appointment of Management
Sellers’Representative)
“Management Warrantors”: Andrew Morris, Adam Sage, Jeff Stanford, Martin
Hinchliffe and Stephen Savage
“Options”: the options granted to certain of the Management Sellers, details of
which are set out at Schedule 6 (Details of the Options)
“Option Shares”: the C Ordinary Shares to be issued to certain of the Management
Sellers immediately prior to Completion pursuant to the Options as set out in
column (2A) of Schedule 1
“Option Withholding Amount” the amount set opposite certain of the Management
Sellers’ names in column (6) of Part B to Schedule 1 (Details of the Sellers),
being the actual or estimated aggregate liability of the Company or any member
of the Group to account via the PAYE system to a Tax Authority for any income





--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




tax or national insurance contributions (excluding secondary Class 1 national
insurance contributions) which arise by reason of the exercise of the Options
and resulting acquisition of C Ordinary Shares on or before Completion
“parent undertaking”: a parent undertaking within the meaning of section 1162 of
Companies Act 2006 but in addition as if that section provided that an
undertaking is deemed to be a member of another undertaking where its rights in
relation to that other undertaking are held by way of security by another person
but treated for the purposes of that section as held by it
“Parties”: the Purchaser and the Sellers (and “Party” shall be construed
accordingly)
“Parties’ Consent”: both Seller Consent and the written consent of the Purchaser
(and “Party’s Consent” shall be construed accordingly)
“Permitted Leakage”: the items specified in the Permitted Leakage Schedule
“Permitted Leakage Schedule”: the schedule of Permitted Leakage payments set out
in Schedule 5 (Permitted Leakage)
“Proceedings”: any proceeding, suit or action (including arbitration or any
hearing before any tribunal or official body)
“Purchaser”: the Party identified above as the purchaser of the Shares
“Purchaser’s Group”: the Purchaser and its Affiliates from time to time and
which, from Completion, shall include the Group
“Purchaser’s Solicitors”: CMHT Solicitors of 41 Anchor Road, Aldridge, Walsall,
West Midlands WS9 8PT (Ref: JS/BHFS)
“Purchaser’s Warranty Claim Estimate”: has the meaning set out in clause
9.12.2(a) of this Agreement
“Relevant Proportions”: the proportions set opposite their respective names in
column (3) of Schedule 1 (Details of the Sellers)
“Restricted Business”: means the operation and management of business relating
to day nurseries, nursing care for babies, nanny services and ancillary
childcare services operated by the Group
“Seller Consent”: the written consent of Kaupthing and the Management Sellers’
Representative
“Sellers”: Kaupthing and the Management Sellers
“Sellers’ Solicitors”: CMS Cameron McKenna LLP of Cannon Place, 78 Cannon
Street, London EC4N 6AF (Ref: 134320.00003)
“Sellers’ Solicitors’ Account”: the account details provided to the Purchaser’s
Solicitors by the Sellers’ Solicitors
“Service Companies”: means each of Kaldi SLF and Sorensen SLF, being the service
providers under the Consultancy Contracts
“Shares”: the A Ordinary Shares, the B Ordinary Shares, the C Ordinary Shares,
the D Ordinary Shares, the E Ordinary Shares and the F Ordinary Shares
“Subsidiaries”: is as defined in the Warranty Deed





--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




“subsidiary”: a subsidiary within the meaning of section 1159 Companies Act 2006
but in addition as if that section provided that its members are deemed to
include any other body corporate whose rights in relation to it are held on
behalf of that other body corporate or by way of security by another person but
are treated for the purposes of that section as held by that other body
corporate
“subsidiary undertaking”: a subsidiary undertaking within the meaning of
section 1162 Companies Act 2006 but in addition as if that section provided that
its members are deemed to include any other undertaking whose rights in relation
to it are held by way of security by another person but are treated for the
purposes of that section as held by that other undertaking
“Sum Recovered”: is as defined in Clause 8.6 (Limitations of Sellers’ Liability)
“Termination Letters”: the letters terminating the consultancy arrangements
between the relevant Group Company and each of the Service Companies and
Lauberhorn Consulting Limited in the agreed form
“Taxation” or “Tax”: is as defined in the Warranty Deed
“Tax Authority”: is as defined in the Warranty Deed
“Tax Escrow Accounts” means the WHT Escrow Account, the Group Relief Escrow
Account and the Consultancy Escrow Account
“Transaction Documents”: this Agreement, the Warranty Deed and the other
documents in the agreed form or to be entered into or delivered pursuant to any
of the foregoing
“Warranties”: the warranties set out in clause 7 (Warranties)
“Warranty Claim”: has the meaning set out in the Warranty Deed
“Warranty Deed”: the warranty deed to be entered into by the Management
Warrantors and the Purchaser simultaneously with this Agreement
“Warranty Escrow Account”: the interest-bearing account named the ‘Project Hekla
Warranty Escrow Account’ to be opened by the Escrow Agent and to be operated in
accordance with this Agreement and the relevant Escrow Account Letter
“Warranty Escrow Amount”: is as defined in Clause 3.1.5 (Consideration)
“Warranty Escrow Release Date”: means the date which is the first anniversary of
the Completion Date
“WHT Claim”: a claim, assessment, notice, demand or other document issued or
action taken by and on behalf of a HMRC from which it appears that the Company
(or relevant Group Company) may be liable or is sought to be made liable to make
a payment to HMRC for the non-payment of withholding tax in respect of interest
payments made by the Company under the Finance Documents between October 2012
and December 2013
“WHT Escrow Account”: the interest-bearing account named the ‘Project Hekla WHT
Escrow Account’ to be opened by the Escrow Agent and to be operated in
accordance with this agreement and the relevant Escrow Account Letter
“WHT Escrow Amount”: is as defined in Clause 3.1.3 (Consideration)
“WHT Escrow Balance”: means the amount standing to the credit of the WHT Escrow
Account from time to time





--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




“WHT Escrow Release Date”: means (a) where a WHT Claim has not arisen, 1 January
2020; or (b) where a WHT Claim has arisen prior 1 January 2020, 10 Business Days
following the date on which the WHT Claim has been Finally Determined
“WHT Liability”: means any amount which it has been Finally Determined the
Company is legally obliged to pay to HMRC in connection with a WHT Claim.
Interpretation
1.2
In interpreting this Agreement:

1.2.1
reference to any document as being “in the agreed form” shall mean that it is in
the form agreed between Kaupthing, the Management Sellers’ Representative and
the Purchaser and signed for the purposes of identification by or on behalf of
the foregoing, and as listed in Schedule 4 (List of documents in the agreed
form);

1.2.2
the table of contents and headings and sub-headings are for convenience only and
shall not affect the interpretation of this Agreement;

1.2.3
unless the context otherwise requires, words denoting the singular shall include
the plural and vice versa and references to any gender shall include all other
genders. References to any person shall include natural persons, bodies
corporate, unincorporated associations, partnerships, governments, governmental
agencies and departments, statutory bodies or other entities, in each case
whether or not having a separate legal personality, and shall include such
person’s successors;

1.2.4
the words “other”, “include” and “including” shall not connote limitation in any
way;

1.2.5
references to Recitals, Schedules, clauses and sub-clauses are to (respectively)
recitals to, schedules to, and clauses and sub-clauses of, this Agreement
(unless otherwise specified) and references within a Schedule to paragraphs are
to paragraphs of that Schedule (unless otherwise specified);

1.2.6
any statute or statutory provision shall be deemed to include any instrument,
order, regulation or direction made or issued under it and shall be construed so
as to include a reference to the same as it may have been amended, modified,
consolidated or re-enacted except to the extent that any amendment or
modification made after today’s date would increase any liability or impose any
additional obligation on the relevant party under this Agreement;

1.2.7
except to the extent the Agreement provides otherwise, terms defined in the
Companies Act 2006 as in force at the date of this Agreement shall be read as if
defined in that way in this Agreement, but where any such definition uses terms
defined in that act whose meaning has been extended or modified in this
Agreement it shall be read as if those terms were defined as they are in this
Agreement;

1.2.8
references to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, organisation, body, official or
any legal concept, state of affairs or thing shall in respect of any
jurisdiction other than England be deemed to include that which most nearly
approximates in that jurisdiction to the English legal term;






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




1.2.9
any reference to “writing” or “written” shall include any legible reproduction
of words delivered in permanent and tangible form including e-mail; and

1.2.10
references to times of the day are (unless otherwise expressly provided) to
London time and references to a day are to a period of 24 hours running from
midnight on the previous day.



2.
SALE AND PURCHASE

Obligation to Sell and Purchase
2.1
Subject to the terms of this Agreement, each Seller shall sell to the Purchaser
the number of Shares as is set opposite that Seller’s name in columns (2) and
(2A) of Part A or Part B (as applicable) of Schedule 1 (Details of the Sellers)
with effect from Completion free from all Encumbrances with effect from and
including Completion (together with all rights attaching to them at Completion)
and the Purchaser shall purchase the Shares at Completion accordingly.

Dividends and Distributions
2.2
The Purchaser shall be entitled to receive all dividends and distributions
(whether of income or capital) declared, paid or made by the Company in respect
of the Shares on or after Completion.

Sale of all Shares
2.3
The Purchaser shall not be obliged or (unless otherwise agreed by Seller
Consent) entitled to complete the purchase of any of the Shares unless the
purchase of all of the Shares is completed simultaneously.

Waivers of Pre-Emption
2.4
With effect from Completion, each of the Sellers waives all rights of
pre-emption or similar rights over any of the Shares conferred on it or him by
the articles of association of the Company or in any other way.

Guarantee
2.5
In consideration of the Sellers agreeing to sell the Shares to the Purchaser on
the terms of this Agreement, the Guarantor hereby unconditionally and
irrevocably guarantees to the Sellers as primary obligor the due and punctual
performance by the Purchaser of:

2.5.1
the Purchaser's obligations to make any payments in respect of the Consideration
as set out in clause 3.1 (Consideration); and

2.5.2
the Purchaser's obligations to make any payments pursuant to or in respect of
the Assignment Agreement and the Agency Resignation and Appointment Deed,
(together, the “Guaranteed Obligations”).

2.6
The Guarantor agrees and undertakes to indemnify and hold each of the Sellers
harmless against all losses, damages, costs and expenses which may be suffered
or incurred by any of the Sellers by reason of any default on the part of the
Purchaser in the performance of the Guaranteed Obligations and shall pay and
make good to the Sellers the amount of such losses, damages, costs and expenses
on demand.






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




2.7
The guarantee and undertakings contained in this clause 2 shall be discharged by
the full performance by the Guarantor of its obligations under this Agreement,
but otherwise shall not be discharged or affected by any act, omission, matter
or thing which, but for this provision, might operate to release or otherwise
exonerate the Guarantor from those obligations in whole or in part including:

2.7.1
the granting of time, or any waiver or other indulgence (including any
extension, renewal, acceptance, forbearance or release in respect of the
Guaranteed Obligations);

2.7.2
the taking, variation, compromise, renewal or release of or refusal or neglect
to perform or enforce any rights, remedies or securities against the Purchaser
or any other person;

2.7.3
any modification, variation, extension, supplementation, replacement or novation
of the terms of any of the Guaranteed Obligations or of any other document or
security;

2.7.4
any irregularity, defect, or invalidity in the terms, or unenforceability, of
the Guaranteed Obligations or any other document or security or any legal
limitation, disability, incapacity, want of authority or death of any person;

2.7.5
any transfer or assignment of any rights or obligations by any Party, whether or
not they relate to the Guaranteed Obligations;

2.7.6
any corporate reorganisation, reconstruction, amalgamation, dissolution,
liquidation, merger, acquisition of or by or other alteration in the corporate
existence or structure of any Party, or the non-existence of the Purchaser; or

2.7.7
any composition or similar arrangement by any Party or any other person.

2.8
The guarantee in clauses 2.5 or 2.6 is to be a continuing guarantee and
accordingly is to remain in force until final performance in full of the
Guaranteed Obligations regardless of any intermediate payment or performance,
the legality, validity or enforceability of any provisions of this Agreement and
notwithstanding the winding-up, liquidation, dissolution or other incapacity of
the Purchaser or any change in the status, control or ownership of the
Purchaser. The guarantee is in addition to, without limiting and not in
substitution for, any rights or security which the Sellers may now or after the
date of this Agreement have or hold for the performance of the Guaranteed
Obligations.

2.9
Where any discharge (whether in respect of the Guaranteed Obligations or any
security for the Guaranteed Obligations or otherwise) is made in whole or in
part or any arrangement is made on the faith of any payment, security or other
disposition which is avoided or must be restored for any reason, the liability
of the Guarantor under this Agreement shall continue as if the discharge or
arrangement had not been made.

2.10
The Guarantor shall not take any action which has the effect of avoiding the
guarantee, or materially prejudicing the value of the guarantee, set out in, or
any liability that would otherwise arise pursuant to clauses 2.5 or 2.6.

2.11
If the Purchaser defaults in payment or performance of the Guaranteed Obligation
when due, the Guarantor shall upon first demand by the Sellers pay to the
Sellers’ Solicitors Account, or such other account as the Sellers may notify to
the Purchaser in writing, an amount equal to any amount so unpaid, and such
payment shall constitute good discharge by the Purchaser for the relevant
amount.






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




2.12
The Sellers may enforce the guarantee contained in this clause 2 directly
against the Guarantor.

2.13
A demand shall be sufficiently served on the Guarantor if made to it in
accordance with clause 28 (Notices).



3.
CONSIDERATION

Consideration
3.1
The consideration payable by the Purchaser for the Shares shall be
£98,710,290.55 (ninety eight million seven hundred and ten thousand two hundred
and ninety pounds and fifty pence) (the “Consideration”) which shall be
satisfied at Completion by:

3.1.1
£88,660,290.55 (eighty eight million six hundred and sixty thousand two hundred
and ninety pounds and fifty five pence), payable on Completion in accordance
with clause 6.3 (Payments at Completion) (the “Cash Consideration”);

3.1.2
£7,800,000 (seven million eight hundred thousand), payable on Completion in
accordance with clause 6.3 (Payments at Completion) (the “Group Relief Escrow
Amount”) and thereafter dealt with in accordance with clause 9 (Escrow
Accounts);

3.1.3
£700,000 (seven hundred thousand), payable on Completion in accordance with
clause 6.3 (Payments at Completion) (the “WHT Escrow Amount”) and thereafter
dealt with in accordance with clause 9 (Escrow Accounts);

3.1.4
£650,000 (six hundred and fifty thousand), payable on Completion in accordance
with clause 6.3 (Payments at Completion) (the “Consultancy Escrow Amount”) and
thereafter dealt with in accordance with clause 9 (Escrow Accounts); and

3.1.5
£900,000 (nine hundred thousand), payable on Completion in accordance with
clause 6.3 (Payments at Completion) (the “Warranty Escrow Amount”) and
thereafter dealt with in accordance with clause 9 (Escrow Accounts).

3.2
The Consideration shall be allocated between the Sellers in their Relevant
Proportions.

3.3
Each of those Management Sellers who hold Options hereby directs the Purchaser
to retain out of the Consideration payable to him at Completion an amount equal
to the Option Withholding Amount set opposite his name in column (6) of Part B
of Schedule 1 (Details of the Sellers) and the Purchaser shall procure that the
relevant Group Company shall account for such amount to the relevant Tax
Authority within the applicable time limits for the payment of such amounts.

Reduction in Consideration and set off
3.4
Any payment made by the Sellers in respect of a breach of any of the Warranties
or any other payment made by them pursuant to this Agreement or the Warranty
Deed, shall be deemed to reduce the price paid for the Shares under this
Agreement by a matching amount, applying that reduction first against amounts
paid for the Shares sold.






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




4.
LOCKED BOX

4.1
Each Seller (in respect of itself only and not in respect of any other Seller)
severally covenants to pay to the Purchaser (or any member of the Group as the
Purchaser directs) an amount in cash equal to any Leakage received by it or him
(or any Connected Person of such Seller) within 15 Business Days of receipt of a
valid written notice from the Purchaser in accordance with clause 4.2.

4.2
Except in the case of fraud, no Seller shall be liable under clause 4.1 unless
written notice of such Leakage has been notified to that Seller (specifying the
precise nature of the Leakage and the amount due from him) on or before the date
which is six (6) months after the Completion Date setting out reasonable details
of the Leakage (including the matter or thing giving rise to the relevant
Leakage, together with the amount repayable by the relevant Seller(s)).

4.3
The maximum aggregate liability of each Seller under this clause 4 (Locked Box)
shall not in any circumstances exceed the amount of Leakage actually received by
that Seller or Connected Person of such Seller and the Purchaser shall have no
other remedy for any Leakage other than as set out in this clause 4 (Locked
Box).



5.
SIGNING AND INTERIM PERIOD

5.1
At (or prior to) signing, each of the Purchaser and Kaupthing shall cause a
board meeting, or a meeting of a duly authorised committee of their respective
boards to be held at which the Agreement, the transactions contemplated by the
Agreement and all documents referred to in it to be entered into by them are
approved and shall present the minutes of such meetings duly executed by the
chairman thereof.

5.2
At (or prior to) signing, each of the Management Sellers shall provide an
original or “certified” copy of any power of attorney under which any such
Seller is executing the Agreement or any other documents to be executed
hereunder.

5.3
In the period between the signing of this Agreement and Completion the Sellers
shall procure (exercising only those powers available to them in their
respective capacities) that, save as may be required by law or otherwise as
envisaged by the matters set out in this Agreement (or any agreed form document
hereunder), the business of the Group is run in the normal and ordinary course
of its business as carried on at the date of this Agreement so as to maintain
the goodwill and assets of the Group.



6.
COMPLETION

Date and Place
6.1
Completion shall take place at 10am on the Completion Date at the offices of the
Sellers’ Solicitors (or such other time or location as the Parties may agree).

6.2
At Completion, the Sellers shall perform their respective obligations and
deliver to the Purchaser each of the documents as set out in paragraph 1 of
Schedule 3 (Sellers’ Completion obligations) and the Purchaser shall (subject to
the Sellers having complied in all material respects with their obligations
under Paragraph 1 of






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




Schedule 3 (Sellers’ Completion Obligations)) perform its obligations and
deliver to the relevant Sellers each of the documents as set out in paragraph 2
of Schedule 3 (Purchaser’s Completion obligations).
Payments at Completion
6.3
At Completion the Purchaser shall:

6.3.1
pay the Cash Consideration (less the Option Withholding Amount) to the Sellers
in cash by transfer of such funds for same day value to Sellers’ Solicitors’
Account;

6.3.2
pay the Group Relief Escrow Amount in cash by transfer of such funds for same
day value to the Sellers’ Solicitors Account;

6.3.3
pay the WHT Escrow Amount in cash by transfer of such funds for same day value
to Sellers’ Solicitors Account;

6.3.4
pay the Consultancy Escrow Amount in cash by transfer of such funds for same day
value to Sellers’ Solicitors Account;

6.3.5
pay the Warranty Escrow Amount in cash by transfer of such funds for same day
value to Sellers’ Solicitors Account; and

6.3.6
procure that the Option Withholding Amount is accounted to the relevant Group
Company and shall further procure that such Group Company shall account to the
relevant Tax Authority for the same within the applicable time limits.

6.4
In the event that, at Completion, either the Escrow Accounts have not yet been
established by the Escrow Agent or the cut-off for same day remittance from the
Sellers’ Solicitors Account has passed, the parties each agree that:

6.4.1
the aggregate amount payable into the Escrow Accounts pursuant to clause 6.3
above, shall instead be held by the Sellers’ Solicitors in accordance with the
terms of relevant Escrow Account Letters; and

6.4.2
as soon as is reasonably practicable following the Completion or, if later, the
establishment of the relevant Escrow Account by the Escrow Agent, the Sellers’
Solicitors are hereby authorised to instruct for the transfer of each of the
relevant Escrow Amounts to the relevant Escrow Account, such account to be
operated in accordance with the terms of this Agreement, most notably clause 9
(Escrow Accounts) and the terms of the Escrow Account Letters in the agreed
form.

Pending Registration
6.5
Each Seller hereby declares that until whichever is the earlier of : (i) the
date that is three (3) months from the date of Completion; and (ii) the date on
which the Purchaser is entered in the register of members of the Company as the
holder of the Shares, he or it shall:

6.5.1
hold those Shares and the dividends and other distributions of profits or
surplus or other assets declared, paid or made in respect of them after
Completion and all rights arising out of or in connection with them on trust for
the Purchaser and its successors in title; and






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




6.5.2
deal with and dispose of those Shares and all such dividends, distributions and
rights as the Purchaser or any such successor may reasonably direct.

6.5.3
Nothing in clause 6.5 shall require any Party to take an action (or require it
to omit to take any action) that would breach any Applicable Laws.

Effect of Completion
6.6
Notwithstanding Completion:

6.6.1
each provision of this Agreement and each Transaction Document not performed at
or before Completion but which remains capable of performance;

6.6.2
the Warranties; and

6.6.3
clauses 2.5 to 2.13 (Guarantee); and

6.6.4
all covenants and other undertakings contained in or entered into pursuant to
this Agreement (other than obligations that have already been fully performed),

will remain in full force and effect.
7.
WARRANTIES

Title and Capacity Warranties
7.1
Subject to clause 8, each Seller severally warrants to the Purchaser in respect
of himself or itself and his or its Shares only, that as at the date of this
Agreement:

7.1.1
such Seller has full power and authority and has obtained all necessary consents
to enter into and perform the obligations expressed to be assumed by him or it
under this Agreement (and any other agreement required to be entered into by it
or him in connection with this Agreement);

7.1.2
the obligations in this Agreement (and any other agreement required to be
entered into by it or him in connection with this Agreement) are legal, valid
and binding on such Seller in accordance with their terms;

7.1.3
the number of Shares set out opposite his or its name in column (2) of
Schedule 1 (Details of Sellers) are legally and beneficially owned by it or him
free from all Encumbrances and are fully paid;

7.1.4
in the case of Adam Sage and Andy Morris, the Option Shares set out opposite his
name in column (2A) of Schedule 1 (Details of Sellers) will, at Completion, be
legally and beneficially owned by him free from all Encumbrances and will be
fully paid at Completion;

7.1.5
no such Seller is required to give any notice to, make any filing with, or
obtain any permit, consent, waiver or other authorisation from any governmental
or regulatory authority in connection with the execution, delivery and
performance of the Transaction Documents;

7.1.6
in the case of each Management Seller, no order has been made, petition
presented or resolution passed for an Individual Voluntary Arrangement or a
bankruptcy order under the Insolvency Act 1986 or a request for an
administration order under the County Courts Act 1984, no arrangement or
composition with any of his creditors has been made or, so far as the Management
Seller is aware,






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




has been proposed and no Management Seller has suffered any distress, execution,
attachment or other process affecting any of his assets;
7.1.7
in the case of Kaupthing there is no order, petition or resolution for its
winding up and no administrator nor any receiver or manager is appointed by any
person in respect of it or all or any of its assets and, so far as the Seller is
aware, no steps are being taken to initiate any such appointment and no
voluntary arrangement is proposed; and

7.1.8
the execution, delivery and performance by each Seller of this Agreement and
each such other agreement and arrangement referred to herein will not:

(a)
result in a breach of, or constitute a default under, any agreement or
arrangement to which it or him is a party or by which it or he is bound; or

(b)
result in a breach of any law or order, judgment or decree of any court,
governmental agency or regulatory body to which it or he is a party or by which
it or he is bound.

Purchaser’s Warranties
7.2
The Purchaser warrants to each of the Sellers that at the date of this
Agreement:

7.2.1
it is a company validly existing under the laws of England and Wales;

7.2.2
it has full power and authority and has obtained all necessary consents to enter
into and perform the obligations expressed to be assumed by him or it under this
Agreement and the Warranty Deed, as applicable (and any other agreement required
to be entered into by it in connection with this Agreement or the Warranty
Deed);

7.2.3
that the obligations expressed to be assumed by it hereunder are legal, valid
and binding on it in accordance with their terms;

7.2.4
(save in respect of the filing of certain of the Transaction Documents with the
U.S. Securities and Exchange Commission as required by law and as agreed with
the Sellers prior to Completion) it is not required to give any notice to, make
any filing with, or obtain any permit, consent, waiver or other authorisation
from any governmental or regulatory authority in connection with the execution,
delivery and performance of the Transaction Documents;

7.2.5
no order has been made, petition presented or resolution passed for its winding
up and no administrator nor any receiver or manager has been appointed by any
person in respect of it or all or any of its assets and, so far as the Purchaser
is aware, no steps have been taken to initiate any such appointment and no
voluntary arrangement has been proposed; and

7.2.6
the execution, delivery and performance by it of this Agreement and each such
other agreement and arrangement referred to herein will not:

a.
result in a breach of, or constitute a default under, any agreement or
arrangement to which it is a party or by which it is bound; or

b.
result in a breach of any law or order, judgment or decree of any court,
governmental agency or regulatory body to which it is a party or by which it is
bound.






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




8.
LIMITATION OF SELLERS' LIABILITY

Each Warranty is given subject to the following limitations:
Maximum Claims
8.1
The total aggregate liability of each Seller for all claims under this Agreement
(including the Warranties, but excluding clause 4 (Locked Box) for this purpose,
and, in the case of each of the Management Sellers when aggregated with any
liability he may have under the Warranty Deed (where such liability is limited
in accordance with the terms of the Warranty Deed)), shall not, in any
circumstances, exceed the amount of the Consideration received by that Seller.

Time Limits
8.2
The liability of Kaupthing (only) in respect of any claim under the Warranties
set out in clause 7.1 shall cease on the first anniversary of the Completion
Date, except in respect of any matters which before that period expires have
been the subject of a written claim made by or on behalf of the Purchaser to
Kaupthing giving reasonable details of all material aspects of the claim.

Single Recovery
8.3
If the same fact, event or circumstance gives rise to more than one claim for
breach of any Warranties or any other provision of this Agreement or otherwise,
the Purchaser shall not be entitled to recover more than once in respect of such
fact, matter or circumstance.

Remedies
8.4
Save to the extent otherwise expressly stated in this Agreement or in respect of
clause 11 (Protection of goodwill), the Purchaser acknowledges and irrevocably
agrees with each Seller that the sole remedy against the Sellers for any breach
of any of the Warranties or any other breach of this Agreement by the Sellers
shall be an action for damages for breach of contract, and the Purchaser hereby
irrevocably waives all other rights, remedies and powers. Save in the event of
fraud, no right of rescission shall be available after the date of this
Agreement to the Purchaser by reason of any breach of the Warranties or any
other provision of this Agreement.

Mitigation
8.5
Nothing in this Schedule or this Agreement shall in any way restrict or limit
the general obligation of the Purchaser to mitigate any loss or damage which it
may suffer in consequence of any breach by the Sellers of the terms of this
Agreement or in consequence of any matter giving rise to a claim against the
Sellers under this Agreement.

8.6
No Seller shall be liable in respect of a claim under this Agreement to the
extent that the Purchaser and/or any Group Company has recovered or received
(whether by payment, discount, credit, relief, rebate or otherwise) from some
other person (including any Tax Authority but excluding the Seller or any of its






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




Connected Persons) an amount or benefit in respect of the alleged loss or
damages which could give rise to a claim under this Agreement, and the relevant
Seller(s) shall have no liability in respect of such claim to the extent of the
Sum Recovered. For the purposes of this clause “Sum Recovered” means an amount
equal to the amount recovered or received from the third party (and for this
purpose, in addition to any cash payment, any payment in kind or discount,
credit, relief, rebate or benefit of a similar nature obtained shall constitute
an amount recovered) less all reasonable costs, charges and expenses incurred by
the Purchaser or any Group Company (as the case may be) in recovering the amount
or benefit from the third party.


9.
ESCROW ACCOUNTS

Beneficial Ownership
9.1
Notwithstanding any provision of the Escrow Account Letters and subject to the
provisions of this clause 9, the beneficial ownership of the monies standing to
the credit of:

9.1.1
the Tax Escrow Accounts shall be vested in the Sellers in their Relevant
Proportions; and

9.1.2
the Warranty Escrow Accounts shall be vested in the Management Warrantors in the
proportions set out against their names in column (3) of Schedule 1 of the
Warranty Deed,

and, any release or payment from any Escrow Accounts to the Sellers or the
Management Warrantors (in such capacities) shall be made in the above
proportions.
The WHT Escrow Account
9.2
Subject to clause 9.4 below, the Sellers and the Purchaser shall procure that on
the WHT Escrow Release Date:

9.2.1
an amount equal to the WHT Escrow Balance LESS any WHT Liability (if any) shall
be released to the Sellers; and

9.2.2
an amount equal to the lesser of the WHT Liability and the WHT Escrow Amount
shall be released to the Purchaser.

9.3
A release notice delivered by one of the Sellers to the Escrow Agent in
accordance with the terms of the relevant Escrow Letter shall be deemed to have
been delivered on behalf of each of the Sellers.

9.4
In the event that a WHT Claim has arisen prior to 1 January 2020 and:

9.4.1
a WHT Liability has been Finally Determined as existing in respect of some (but
not all) of the payments to which the WHT Claim relates; and

9.4.2
some of the payments to which the WHT Claim relates have not yet been Finally
Determined as having or having not given rise to a WHT Liability,

then, the amount of such WHT Liability as has been Finally Determined as due and
payable shall be released to the Purchaser and the balance of the WHT Escrow
Balance shall remain in the WHT Escrow Account pending the WHT Claim being
Finally Determined and shall, when Finally Determined, be dealt with in
accordance with clause 9.2





--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




The Group Relief Escrow Account
9.5
The Sellers and the Purchaser shall procure that on the Group Relief Escrow
Release Date:

9.5.1
an amount equal to the Group Relief Escrow Balance LESS any Group Relief
Liability (if any) shall be released to the Sellers; and

9.5.2
an amount equal to the lesser of the Group Relief Escrow Balance and the Group
Relief Liability (if any) shall be released to the Purchaser.

9.6
A release notice delivered to the Escrow Agent in accordance with the terms of
the relevant Escrow Letter shall be deemed to have been delivered on behalf of
each of the Parties.

Consultancy Escrow Account
9.7
The Sellers and the Purchaser shall procure that on the Consultancy Escrow
Release Date:

9.7.1
an amount equal to the Consultancy Escrow Balance LESS any Consultancy Liability
(if any) shall be released to the Sellers; and

9.7.2
an amount equal to the lesser of the Consultancy Escrow Balance and the
Consultancy Liability (if any) shall be released to the Purchaser.

9.8
A release notice delivered to the Escrow Agent in accordance with the terms of
the relevant Escrow Letter shall be deemed to have been delivered on behalf of
each of the Parties.

The Warranty Escrow Account
9.9
The Parties agree that the sum standing to the credit of the Warranty Escrow
Account shall be applied towards discharging, to the maximum extent possible,
any Warranty Claim.

9.10
Save as otherwise provided in clauses 9.11 and 9.12 below, the Management
Warrantors and the Purchaser shall procure that on the Warranty Escrow Release
Date, the balance standing to the credit of the Warranty Escrow Account shall be
released to the Management Warrantors.

9.11
In circumstances where any Warranty Claim by the Purchaser against the
Management Warrantors or any of them has been Finally Determined:

9.11.1
(in so far as the amount of such settled claim including any related costs or
expenses payable under the Warranty Deed in connection therewith (the “Finally
Determined Warranty Claim Amount”) is equal to or less than the amount then
standing to the credit of the Warranty Escrow Account) the Management Warrantors
and the Purchaser shall procure that such Finally Determined Warranty Claim
Amount is released from the Warranty Escrow Account to the Purchaser within 5
Business Days of the claim being Finally Determined; or

9.11.2
(in so far as the Finally Determined Warranty Claim Amount is greater than the
amount then standing to the credit of the Warranty Escrow Account) the
Management Warrantors and the Purchaser shall procure that the entire amount
standing to the credit of the Warranty Escrow Account (including, for the
avoidance of doubt, the interest accrued thereon) is released from the Warranty
Escrow Account to the Purchaser within 5 Business Days of the claim being
Finally Determined.






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




9.12
In the event that, prior to the Warranty Escrow Release Date, the Purchaser has
given written notice in accordance with the Warranty Deed of any Warranty Claim,
the following provisions shall apply:

9.12.1
to the extent that any such claim has been Finally Determined but the Finally
Determined Warranty Claim Amount has not been paid to the Purchaser prior to the
Warranty Escrow Release Date:

a.
in so far as the Finally Determined Warranty Claim Amount of such claim is
greater than the Warranty Escrow Amount, the full amount of the Warranty Escrow
Amount shall be released to the Purchaser in accordance with the terms of the
relevant Escrow Account Letter; and

b.
in so far as the Finally Determined Warranty Claim Amount of such claim is equal
to or less than the Warranty Escrow Amount, that portion of the Warranty Escrow
Amount which is equal to the Finally Determined Warranty Claim Amount shall be
released to the Purchaser in accordance with the terms of the relevant Escrow
Account Letter,

9.12.2
to the extent that any such claim has not been Finally Determined prior to the
relevant Warranty Escrow Release Date then, provided that the condition referred
to in clause 9.14 below is satisfied, the Management Warrantors agree that:

a.
in so far as the amount of the Purchaser’s reasonable estimate of the quantum of
damages which it would be reasonable to award in respect of such claim (the
“Purchaser’s Warranty Claim Estimate”) is greater than the Warranty Escrow
Amount, the full amount of the Warranty Escrow Amount shall be retained in the
Warranty Escrow Account;

b.
in so far as the amount of the Purchaser’s Warranty Claim Estimate is equal to
or less than the Warranty Escrow Amount, that portion of the Warranty Escrow
Amount which is equal to the Purchaser’s Warranty Claim Estimate shall be
retained in the Warranty Escrow Account;

c.
when part or all claims that comprise the Purchaser’s Warranty Claim Estimate
have been Finally Determined then the provisions of clauses 9.11 and 9.12, as
applicable, shall apply to the amount retained in the Warranty Escrow, pursuant
to clauses 9.12.2 (a) and (b).

9.13
A release notice delivered by the Management Sellers’ Representative to the
Escrow Agent in accordance with the terms of the Escrow Letter shall be deemed
to have been delivered on behalf of each of the Management Warrantors.

9.14
The condition referred to in clause 9.12.2 above, is that the Purchaser has
obtained and delivered to the Management Warrantors, prior to the relevant
Warranty Escrow Release Date on which the Purchaser wishes to procure the
withholding of any Payment Amount, a written opinion from a barrister with
appropriate expertise and at least ten years' standing appointed by agreement
between the Management Warrantors and the Purchaser or, failing such agreement
within 10 Business Days of a nomination being put forward by either the
Management Warrantors or the Purchaser, nominated by the Chairman of the Bar
Council from time to time following an application made by either the Purchaser
or the Management Warrantors, that (i) the Purchaser has a reasonable prospect
of success in the relevant Warranty Claim; and (ii) the Purchaser’s






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




Warranty Claim Estimate is a reasonable estimate of the quantum of damages
(including its costs) which would be awarded to the Purchaser in respect of such
Warranty Claim (if successful).
9.15
For the avoidance of doubt the liability of the Management Warrantors in respect
of any Warranty Claim shall not be limited by the amount standing to the credit
of the Warranty Escrow Account.

General
9.16
Any net interest earned on the capital sum standing to the credit of the Escrow
Accounts from time to time shall be deemed to be added to and form part of the
relevant Escrow Amounts held therein and shall then be dealt with in the same
way as the Group Relief Escrow Amount, the WHT Escrow Amount, the Consultancy
Escrow Account or the Warranty Escrow Account as the case may be.

9.17
Notwithstanding the terms of the relevant Escrow Account Letter, the fees
charged by the Escrow Agent for the set-up and maintenance of the Tax Escrow
Accounts shall be borne by the Purchaser in full and, for the avoidance of doubt
and despite any terms to the contrary in the Escrow Account Letters, the Sellers
shall not otherwise be liable for any on-going fees or costs of the Escrow
Accounts. To the extent any such fees or costs are deducted from a relevant
Escrow Account which impacts upon the Escrow Amount due and payable to the
Sellers in accordance with this clause 9 (if any), the Purchaser shall be
required to indemnify the Sellers in full for such fees and/or costs
accordingly.

9.18
Notwithstanding the terms of the relevant Escrow Account Letter, the fees
charged by the Escrow Agent for the set-up and maintenance of the Warranty
Escrow Account shall be borne by the Purchaser in full and, for the avoidance of
doubt and despite any terms to the contrary in the Escrow Account Letters, the
Management Warrantors shall not otherwise be liable for any on-going fees or
costs of the Escrow Accounts. To the extent any such fees or costs are deducted
from the Warranty Escrow Account which impacts upon the Warranty Escrow Amount
due and payable to the Management Warrantors in accordance with this clause 9
(if any), the Purchaser shall be required to indemnify the Management Warrantors
in full for such fees and/or costs accordingly

9.19
For the avoidance of doubt, any amounts payable to or in respect of the
maintenance or closure of the Escrow Account shall be for the account of the
Purchaser.

9.20
Payments to be made out of the Escrow Accounts:

9.20.1
to the Warrantors shall be made by electronic transfer to the Sellers'
Solicitors Account and the Sellers' Solicitors' receipt shall be a sufficient
discharge for any such sum and the Purchaser shall not be concerned to see to
the application thereof;

9.20.2
to the Sellers shall be made by electronic transfer to the client account of the
Sellers' Solicitors and the Sellers' Solicitors' receipt shall be a sufficient
discharge for any such sum and the Purchaser shall not be concerned to see to
the application thereof; and

9.20.3
to the Purchaser shall be made by electronic transfer to the client account of
the Purchaser’s Solicitors and the Purchaser’s Solicitors' receipt shall be a
sufficient discharge for any such sum, or such other account as advised by the
Purchaser.






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




10.
CONDUCT OF MATTERS COVERED BY THE ESCROW ACCOUNTS

WHT Claim
10.1
If the Company or the Purchaser receives or becomes aware of a WHT Claim which
it reasonably considers may result in a payment being made from the WHT Escrow
Account pursuant to clause 8 above:

10.1.1
the Purchaser shall, as soon as reasonably practicable (in any event within 10
Business Days) of receiving or becoming aware of the WHT Claim, give notice of
the WHT Claim to Kaupthing and the Management Sellers’ Representative, such
notice to include all reasonably available details of such WHT Claim, including
so far as practicable the due date for any payment, the time limits for any
appeal and the amount of such claim; and

10.1.2
subject to clause 10.5, the Purchaser shall, and shall ensure that the Company
will, take any action Kaupthing may reasonably request to avoid, dispute, resist
or compromise the WHT Claim.

Consultancy Disclosure
10.2
Kaupthing shall procure that the Consultancy Disclosure is prepared as soon as
reasonably practicable after Completion and shall deliver it and any related
documentation to the Group for submission by the Group to HMRC.

10.3
The Purchaser shall procure that the Group shall submit the Consultancy
Disclosure to HMRC in the form delivered to it pursuant to clause 10.2 (or with
such amendments as the Purchaser requires (acting reasonably) and as agreed by
Kaupthing (acting reasonably) in relation to such amendments).

10.4
The Purchaser shall not, and shall procure that no Group Company shall, submit
any other unsolicited correspondence to HMRC in relation to the matters
contained in the Consultancy Disclosure other than in accordance with this
clause 10.3.

General
10.5
Kaupthing shall have conduct at its own expense of the Group Relief Claim, any
WHT Claim and any Consultancy Claim upon the following terms or such other terms
which the Purchaser and Kaupthing may specifically agree in writing:

10.5.1
Kaupthing shall deal with all correspondence with HMRC in relation to any such
claim for and on behalf of the Company (or the relevant Group Company) on its
behalf, provided that:

a.
all written communication pertaining to the relevant claim which is transmitted
to HMRC shall be copied to the Company and the Management Sellers’
Representative (no member of the Purchaser Group shall, without the prior
written consent of Kaupthing, initiate any correspondence in relation to the
Group Relief Claim and any WHT Claim); and

b.
Kaupthing shall use all reasonable endeavours to respond to any such
correspondence from HMRC promptly and within a reasonable time period (taking
into account the nature of such correspondence and/or requests set out therein);






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




10.5.2
Kaupthing shall be entitled at its own expense to appoint its preferred
solicitors and other professional advisers in relation to the Group Relief
Claim, any WHT Claim and any Consultancy Claim;

10.5.3
Kaupthing shall keep the Company and the Management Sellers’ Representative
informed of the material progress of any such claim and in relation to the
Consultancy Claim shall, to the extent practicable, consult with the Purchaser
before taking any material steps;

10.5.4
Kaupthing shall obtain the Company’s prior written approval (not to be
unreasonably withheld or delayed) to the settlement or compromise of the Group
Relief Claim, any WHT Claim and any Consultancy Claim;

10.5.5
the Purchaser shall and shall procure that the Company and its agents, officers
or employees shall give (without charge) Kaupthing or its agents all such
assistance as may reasonably be required to conduct the Group Relief Claim, any
WHT Claim and any Consultancy Claim including (without limitation) providing
reasonable access to the personnel, books, accounts and records of the Company,
providing copies of relevant documentation (at Kaupthing’s cost) and requiring
personnel to provide statements and proofs of evidence and to attend at any
trial or hearing to give evidence or otherwise as reasonably required; and

10.5.6
the Purchaser shall and shall procure that the Company or any other member of
its Group shall (without charge):

a.
promptly (and in any event within 2 Business Days of receipt) pass and/or
forward all written communication from HMRC received by the Company (or any
member of its Group) pertaining to the relevant claim to Kaupthing and its
professional advisers (as notified by Kaupthing to the Company from time to
time) and the Management Sellers’ Representative; and

b.
cause the correspondence mentioned in paragraph 10.5.1 (except to the extent
that they are not true and accurate in all respects), to be authorised, signed
and submitted to HMRC with such amendments as the Purchaser requires (acting
reasonably).

10.6
The Purchaser acknowledges that the sole recourse for itself and for the Group
in respect of a Consultancy Liability shall be from the Consultancy Escrow
Account and shall procure that the Group shall not seek to make any recovery in
respect of any amount referable to a Consultancy Liability from either of the
Service Companies or the Individuals (each as defined in the Consultancy
Contracts).

10.7
The Sellers or their duly authorised agents shall (at the Group’s sole cost and
expense) prepare and deal with (or procure the preparation and dealing with) all
computations and returns relating to Taxation in respect of the accounting
period of the Group ending on 29 February 2016 (the “Pre-Completion Tax
Documents”).

10.8
Subject to the Purchaser’s compliance with clause 10.10, the Sellers or its duly
authorised agents shall deliver all Pre-Completion Tax Documents that are
required to be authorised and signed by the Group to the Purchaser for
authorising and signing prior to submission by 31 January 2017 and the Purchaser
shall authorise, sign and submit such returns with such amendments as they
reasonably require (subject always to clause 10.9) by 28 February 2017.






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




10.9
The Sellers shall prepare, and the Purchaser shall procure that the Group shall
submit, the Pre-Completion Tax Documents on the basis that losses shall be
surrendered by way of group relief from Kaupthing (or its subsidiaries) to the
maximum extent permissible by law, in order to eliminate any liability of the
Group to corporation tax for that period. If the Group submit their tax returns
other than in accordance with this clause 10.9, the parties shall procure that
an amount equal to £697,325.20 (plus any interest accrued thereon) shall be
released from the Group Relief Escrow to the Sellers.

10.10
The Purchaser shall procure that the Group and the Purchaser Group (if required)
shall give to the Seller (without charge) all such assistance as may reasonably
be required by the Seller to enable the Seller to comply with its obligations in
clause 10.8 with specific regard to any applicable time limits.

10.11
For the avoidance of doubt, should the Pre-Completion Tax Documents be prepared
by the Sellers or their duly authorised agent (in accordance with clause 10.7)
on the basis that losses are not surrendered by way of group relief to the Group
(as required by clause 10.9), any resulting corporation tax liability for the
Group for the accounting period ending 29 February 2016:

10.11.1
shall be treated as a Group Relief Liability;

10.11.2
shall be treated as Finally Determined; and

10.11.3
the parties shall procure that an amount equal thereto shall be released from
the Group Release Escrow Account to the Purchaser as soon as reasonably
practicable.



11.
PROTECTION OF GOODWILL

Management Warrantors’ Covenant
11.1
As further consideration for the Purchaser agreeing to purchase the Shares on
the terms contained in this Agreement and with the intent of assuring to the
Purchaser the full benefit and value of the goodwill of the Group, each of the
Management Warrantors severally undertakes to the Purchaser (contracting for
itself and on behalf of the Group) that, except in accordance with a prior
written waiver given by or on behalf of the Purchaser, such Management Warrantor
shall not, whether on his own behalf or with or on behalf of any other person
and whether directly or indirectly by any other person or business controlled by
him or any of his Connected Persons:

11.1.1
for a period of 12 months after the Completion Date carry on or be employed,
engaged, concerned or interested within the United Kingdom of Great Britain and
Northern Ireland in any Restricted Business provided that nothing in this clause
11.1.1 shall prevent any of the Management Warrantors nor any of their Connected
Persons from holding not more than five per cent of any class of the issued
share or loan capital of any company quoted on a recognised stock exchange (as
defined in section 1005 Income Tax Act 2007);

11.1.2
for a period of 12 months after the Completion Date:

a.
employ or offer to employ or engage or otherwise endeavour to entice away from
the Company or any Group Company any Key Employee; or






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




b.
employ or engage or otherwise facilitate the employment or engagement of any Key
Employee whether or not such person would be in breach of contract as a result
of such employment or engagement,

11.1.3
within the United Kingdom of Great Britain and Northern Ireland in any
Restricted Business. at any time after Completion and except in the course of
performing his duties as an employee and/or officer of and/or consultant to any
member of the Group or Purchaser’s Group, use as a trade or business name or
mark or carry on a business under a title containing the words “Asquith” or
“Asquith Nannies” or any other word(s) colourably resembling any such words.

11.2
The undertakings in clause 11.1 are for the benefit of the Purchaser’s Group and
the Group.

Severability of Covenants
11.3
Each undertaking contained in this clause 11 (Protection of goodwill) shall be
read and construed independently of the other undertakings and as an entirely
separate and severable undertaking.

11.4
The undertakings in this clause 11 (Protection of goodwill) are considered by
the Parties to be reasonable in all the circumstances, but if any one or more
should for any reason be held to be invalid, but would have been held to be
valid if part of the wording were deleted, the undertakings shall apply with the
minimum modifications necessary to make them valid and effective.

11.5
The consideration for the covenants contained in this clause 9 (Protection of
goodwill) is included in the Consideration.



12.
THIRD PARTY RIGHTS

Save where otherwise stated, nothing in this Agreement is intended to confer on
any person any right to enforce any term of this Agreement which that person
would not have had but for the Contracts (Rights of Third Parties) Act 1999.


13.
FURTHER ASSURANCE

Each of the Parties shall, from time to time on being required to do so by the
others, as soon as reasonably practicable following written request, and at the
cost and expense of the requesting Party (except where a Transaction Document
provides otherwise), do or procure the doing of all such acts and/or execute or
procure the execution of all such documents as are necessary for giving full
effect to this Agreement.





--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy






14.
CONFIDENTIALITY; ANNOUNCEMENTS

Prohibition on Disclosure
14.1
Subject to clause 14.2 and clause 14.3:

14.1.1
each of the Parties shall treat as strictly confidential and not disclose or use
any information received or obtained as a result of entering into this Agreement
(or any agreement entered into pursuant to this Agreement) which relates to:

a.
the provisions of this Agreement and any agreement entered into pursuant to this
Agreement; or

b.
the negotiations relating to this Agreement (and any such other agreements);

14.1.2
each Seller undertakes that following Completion he shall treat as strictly
confidential and not disclose or use any information in his possession at
Completion relating to the Group Companies and/or their business, financial or
other affairs (including future plans and targets);

14.1.3
the Purchaser shall treat as strictly confidential and not disclose or use any
information relating to the business, financial or other affairs (including
future plans and targets) of the Sellers it received as a result of entering
into or performing this Agreement; and

14.1.4
all information described in clause 14.1 is “Confidential Information”.

Permitted Disclosures or use
14.2
Clause 14.1 shall not prohibit disclosure or use of any information if and to
the extent:

14.2.1
the disclosure or use is required by any law, order, judgment, decree or any
rule, regulation, request or inquiry of or by any regulatory body, government,
court, administrative or regulatory agency or commission, other governmental or
regulatory authority or any self-regulatory body (including any securities or
commodities exchange, including (amongst other bodies) the UK Prudential
Regulatory Authority, UK Financial Conduct Authority, the US Securities Exchange
Commission, the Icelandic Financial Supervisory Authority (Fjármálaeftirlitið
(FME) and the Icelandic Central Bank (CBI)); and/or

14.2.2
the disclosure or use is required to vest the full benefit of this Agreement in
the Parties; and/or

14.2.3
the disclosure or use is required for the purpose of any judicial proceedings
arising out of this Agreement or any other agreement entered into under or
pursuant to this Agreement or the disclosure is made to a Tax Authority in
connection with the Tax affairs of the disclosing party; and/or

14.2.4
the disclosure or use is in the proper enjoyment and bona fide enforcement of
rights hereunder and/or under the Warranty Deed; and/or

14.2.5
the disclosure is made on a confidential basis to any Affiliate or any
professional advisers, employees, agents, officers, partners, directors,
managers or the owners of any Party or its Affiliates on a need to know basis;
and/or






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




14.2.6
the disclosure is made by Kaupthing to its investors, noteholders and/or
potential providers of finance and their respective advisers and/or any other
disclosure made in connection with the Announcement or other disclosure made
pursuant to clause 14.2.1;

14.2.7
the disclosure is made by Bright Horizons Family Solutions LLC (as ultimate
beneficial owner of the Purchaser) to its investors or providers of finance and
their respective advisers, analysts covering the Purchaser Group in connection
with a trading and/or other earnings update, or the Announcement or other
disclosure made pursuant to clause 14.2.1; and/or

14.2.8
the information is or becomes publicly available (other than by breach of this
Agreement (or any agreement entered into pursuant to this Agreement)); and/or

14.2.9
the disclosure or use is by a Seller in the course of performing his duties as
an employee and/or officer of and/or consultant to any member of the Group or
Purchaser’s Group; and/or

14.2.10
the disclosure or use is made with Parties’ Consent; and/or

14.2.11
the information is independently developed after Completion, provided that prior
to disclosure or use of any information pursuant to clause 14.2.1 or 14.2.2 or
14.2.3, the Party concerned shall, if it is able to do so without breaching any
Applicable Laws, promptly notify the other Parties of such requirement with a
view to providing those other Parties with the opportunity to contest such
disclosure or use or otherwise to agree the timing and content of such
disclosure or use.

Announcements
14.3
Subject to clauses 14.4 and 14.5, no announcement or circular (other than the
Announcement in agreed form and any other disclosure made or statement issued in
respect of the matters referred to in clauses 14.2.1, 14.2.6 and 14.2.7 above)
in connection with the existence or the subject matter of this Agreement and
documents referred to herein shall be made or issued by or on behalf of any
Party without the prior written consent of the other Parties (such approval not
to be unreasonably withheld or delayed).

14.4
The Purchaser may, after consultation with Kaupthing and the Management Sellers’
Representative, and Kaupthing may, after consultation with the Purchaser and
Management Sellers’ Representative, make an announcement or issue a circular
concerning the sale and purchase of the Shares or any ancillary matter if such
announcement or circular is made to comply with any law, order, judgment, decree
or any rule, regulation, request or inquiry of or by any regulatory body,
government, court, administrative or regulatory agency or commission, other
governmental or regulatory authority or any self-regulatory body (including any
securities or commodities exchange), the rules of any recognised stock exchange
on which shares of any party or its Affiliates, whether or not it has the force
of law, in which case the party concerned shall take all such steps as may be
reasonable and practicable in the circumstances to agree the contents of such
announcement or circular, or the part of such announcement or circular
concerning the sale of the Shares or any ancillary matter, with the Purchaser,
Kaupthing and the Management Sellers’ Representative, in the case of any Seller,
and in the case of the Purchaser, Kaupthing and the Management Sellers’
Representative, before making such announcement.






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




14.5
The Purchaser may after Completion contact employees, consultants, agents,
advisers, customers, clients or suppliers of the Group to inform them of its
purchase of the Shares.

14.6
The restrictions in clauses 14.3 to 14.5 shall continue to apply after
Completion or termination of this Agreement without limitation in time.



15.
ASSIGNMENT

Prohibition on Assignment
15.1
Subject to clauses 15.2 and 15.3, no Party may assign, transfer, deal or create
any trust in respect of the benefit or burden of any provision of this Agreement
without the prior written consent of the Purchaser (in the case of an assignment
by a Seller) or Kaupthing and the Management Sellers’ Representative (in the
case of an assignment by the Purchaser).

15.2
All or any of the Purchaser’s rights under this Agreement (including, without
limitation, in respect of the Warranties) or any of the documents referred to
herein in which there are no express provisions governing assignment, may be
assigned by the Purchaser to any other member of the Purchaser’s Group (or by
any such member to any other member of the Purchaser’s Group) provided that:

15.2.1
prior to such assignee company leaving the Purchaser’s Group, such rights are
assigned to another member of the Purchaser’s Group; and

15.2.2
in the event that such assignment occurs, the liability of the Sellers under the
Transaction Documents shall be no greater than it would have been had such
assignment not occurred.

15.3
This Agreement and the benefits arising under it may be assigned or charged in
whole or in part by the Purchaser to its financial lenders or banks or any
member of their groups as security for any financing or refinancing in respect
of any transaction contemplated by this Agreement, and such benefits as may
further be assigned to any other financial institution by way of security for
the borrowings of the Purchaser resulting from any refinancing of the borrowings
made under such agreement, or to any person entitled to enforce such security or
to any transferee under a valid enforcement of such security, provided that any
such assignment permitted pursuant to this clause 15.3 shall not increase the
liability of any of the Sellers under the Transaction Documents beyond that
which the relevant party would otherwise have had but for that assignment or
charging or transfer.

15.4
If there is an assignment as contemplated by either clause 15.2 or 15.3:

15.4.1
if it is to an assignee that is not incorporated in England, it shall be
ineffective unless a process agent is appointed for the assignee and notified to
the Sellers as provided in clause 28 (Notices);

15.4.2
the Sellers may discharge their obligations under this Agreement and other
Transaction Documents to the assignor until the Sellers receive written notice
of the assignment; and

15.4.3
the Purchaser shall remain liable for any obligations of the Purchaser under
this Agreement.










--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




Successors in Title
15.5
This Agreement shall be binding upon and operate for the benefit of the personal
representatives and permitted assigns and successors in title of each of the
Parties and references to the Parties shall be construed accordingly.



16.
WAIVER; VARIATION; INVALIDITY

No Waiver by Omission, Delay or Partial Exercise
16.1
Subject to clause 16.2, no right, power or remedy provided by law or under this
Agreement shall be waived, impaired or precluded by any delay or omission to
exercise it, by any single or partial exercise of it on an earlier occasion, or
by any delay or omission to exercise, or single or partial exercise of, any
other such right, power or remedy.

16.2
Time shall be of the essence for the purposes of the deadline for making claims
provided in clause 4.1 or under the Warranties and a delay or omission resulting
in its provisions not being complied with shall not be excused by clause 16.1.

Specific Waivers to be in Writing
16.3
Any waiver of any right, power or remedy under this Agreement must be in writing
and may be given subject to any conditions thought fit by the grantor. No waiver
will take effect to the extent the person providing the waiver is prejudiced
because the person seeking the waiver has failed to disclose to the grantor
every material fact or circumstance which (so far as the person seeking the
waiver is aware) has a bearing on its subject matter. Unless otherwise expressly
stated, any waiver shall be effective only in the instance and only for the
purpose for which it is given.

Variations to be in Writing
16.4
No variation to this Agreement shall be of any effect unless it is agreed in
writing and signed by or on behalf of each Party.

Invalidity
16.5
Each of the provisions of this Agreement are severable. If any such provision is
or becomes illegal, invalid or unenforceable in any respect under the law of any
jurisdiction that shall not affect or impair the legality, validity or
enforceability in that jurisdiction of the other provisions of this Agreement,
or of that or any other provision of this Agreement in any other jurisdiction.



17.
NO RIGHT OF TERMINATION

Save in respect of clause 11 (Protection of goodwill), 13 (Further Assurance)
and 14 (Confidentiality; Announcements), in respect of which the relevant Party
may be entitled to claim the remedy of injunctive relief or specific
performance, the sole remedy of the Purchaser against any of the Sellers under
this Agreement





--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




shall be an action for damages. Save as provided in clause 23.5, the Purchaser
shall not be entitled to terminate or rescind this Agreement.


18.
SEVERAL LIABILITY

Except where otherwise stated in this Agreement, the obligations of the Sellers
under this Agreement are expressly several (and not joint nor joint and
several), and any reference to the Sellers (including any reference to them as
Parties or Management Sellers) shall include each of them severally and no
Seller shall be liable for any default or breach of obligations under this
Agreement by any of the other Sellers.


19.
COSTS AND EXPENSES

Except as otherwise stated in this Agreement, each Party shall bear its own
costs and expenses in relation to the negotiation, preparation, execution and
carrying into effect of this Agreement and all other agreements forming part of
the transactions contemplated by this Agreement. Without prejudice to the
generality of the foregoing, all stamp, transfer and registration taxes, duties
and charges and all (if any) notarial fees payable in connection with the sale
of the Shares shall be payable by the Purchaser.


20.
PAYMENTS

Where this Agreement provides for any payment to be made to the Sellers (whether
or not the manner of payment is specified) in each case the Sellers irrevocably
authorise and instruct the Purchaser to make that payment to the Sellers’
Solicitors, whose receipt shall be an effective discharge of the Purchaser’s
obligation to pay the amount concerned. The Purchaser shall not be concerned to
see to the application or be answerable for the loss or misapplication of any
such amount.


21.
POST-COMPLETION RECORDS AND ASSISTANCE

21.1
For a period of six years after the Completion Date the Purchaser shall procure
that:

21.1.1
each of the Sellers and their duly authorised agents are (on reasonable notice
in writing to the Purchaser) afforded such reasonable access to the books,
accounts, correspondence and documentation of the Group in relation to matters
or information recorded thereon which occurred prior to the Completion Date (the
“Information”) to enable the Sellers to comply with their respective tax
obligations or affairs or prepare their respective accounts or annual returns or
comply with any regulatory requirements or reporting; and

21.1.2
any “D&O” liability insurance providing cover to the directors and officers of
any Group Companies in respect of wrongful acts (or allegations of wrongful
acts) occurring before Completion is






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




maintained and/or an insurance policy on equivalent terms is put in place and
continues to apply to the former directors of the Group resigning at Completion
for a period of 6 years following Completion.
21.2
Following Completion, the Purchaser shall procure that the Company pays, no
later than the third Business Day following Completion, the transaction bonuses
payable to employees of the Group details of which have been provided to the
Purchaser.

21.3
Following Completion, the Sellers shall, as soon as practicable, procure the
payment of the sell-side costs as notified to the Purchaser on or about the date
hereof.



22.
NO PERSONAL LIABILITY

The Purchaser acknowledges and agrees that the directors, officers, agents or
representatives of Kaupthing shall incur no personal liability whatsoever to the
Purchaser or any other person in respect of any matter referred to in this
Agreement or, without prejudice to the generality of the foregoing, (a) in
respect of any of the obligations undertaken by Kaupthing under this Agreement,
(b) in respect of any failure on the part of Kaupthing to observe, perform or
comply with any such obligation or (c) in relation to any associated agreements
or negotiations.


23.
ENTIRE AGREEMENT

This Agreement
23.1
In this clause, references to this Agreement include all other written
agreements (including the Warranty Deed) and arrangements between the Parties,
and all other instruments, which are expressed to be supplemental to this
Agreement or which this Agreement expressly preserves or requires to be
executed.

Entire Agreement
23.2
Each of the Parties to this Agreement confirm that this Agreement (together with
the Transaction Documents) represents the entire understanding, and constitutes
the whole agreement in relation to its subject matter and supersedes any
previous agreement between the Parties with respect thereto and, without
prejudice to the generality of the foregoing, excludes any warranty, condition
or other undertaking implied at law or by custom, usage or course of dealing.

23.3
In the event of any inconsistency between the terms of this Agreement and the
Transaction Documents, the terms of this Agreement shall prevail.

23.4
Each Party confirms that:

23.4.1
in entering into this Agreement it has not relied on any representation,
warranty, assurances, covenant, indemnity, undertaking or commitment which is
not expressly set out in this Agreement or in any other Transaction Document;
and






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




23.4.2
in any event, without prejudice to any liability for fraudulent
misrepresentation or fraudulent misstatement, the only rights or remedies in
relation to any representation, warranty, assurance, covenant, indemnity,
undertaking or commitment given or action taken in connection with this
Agreement are those pursuant to this Agreement and no Party has any other right
or remedy (whether by way of a claim for contribution or otherwise) in tort
(including negligence) or for misrepresentation (whether negligent or otherwise,
and whether made prior to, or in, this Agreement).

Fraud
23.5
Nothing in this Agreement shall be read or construed as excluding any liability
or remedy in respect of fraud or a fraudulent misrepresentation.



24.
COUNTERPARTS

This Agreement may be executed in any number of counterparts and by the Parties
on different counterparts. Each counterpart shall constitute an original of this
Agreement but all the counterparts shall together constitute one and the same
Agreement.


25.
NO PARTNERSHIP OR AGENCY

Nothing in this Agreement, or in any document referred to in it, shall
constitute any of the Parties a partner or agent of any other, nor shall the
execution, completion and implementation of this Agreement confer on any Party
any power to bind or impose any obligations to any third parties on any other
Party or to pledge the credit of any other Party.
26.
APPOINTMENT OF MANAGEMENT SELLERS' REPRESENTATIVE

Appointment
26.1
Each of the Management Sellers respectively appoints the Management Sellers’
Representative to:

26.1.1
be his representatives in respect of any provisions of this Agreement where he
(whether individually or with others) is required or entitled to give or receive
any written notice, consent, application or election;

26.1.2
act on his behalf in relation to all matters which this Agreement expressly
provides to be agreed or done by the Management Sellers’ Representative; and

26.1.3
be his agent to receive service of any claim form, application notice, order,
judgment or other process issued in connection with any claims or Proceedings.

Replacing the Management Sellers’ Representative
26.1.4
If the Management Sellers’ Representative dies or becomes mentally or physically
incapacitated or is otherwise unable or unwilling to act as the Management
Sellers’ Representative, a majority of the






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




Management Sellers may give written notice to the Purchaser of a new Management
Sellers’ Representative (being a Management Seller or his personal
representative) and such person shall be the Management Sellers’ Representative
for all purposes contemplated by this Agreement, and shall be vested with all
powers vested in the Management Sellers’ Representative pursuant to this clause
26, in substitution for and to the exclusion of the previous Management Sellers’
Representative.
26.1.5
If the Management Sellers fail to serve on the Purchaser the notice contemplated
by sub-clause 26.1.4 within 14 days of written request by the Purchaser, the
Purchaser may, by written notice to that effect to the Management Sellers,
appoint any person (being a Management Seller or his personal representative) to
be the new Management Sellers’ Representative, and such person shall be the
Management Sellers’ Representative for all purposes contemplated by this
Agreement, and shall be vested with all powers vested in the Management Sellers’
Representative pursuant to this clause, in substitution for and to the exclusion
of the previous Management Sellers’ Representative.

Terms of Appointment
26.2
The following provisions shall apply in relation to any appointment under this
clause:

26.2.1
subject to the other provisions of this clause, each of the Management Sellers
warrants and agrees that the Management Sellers’ Representative has and shall
retain the authority to bind him in all matters arising from or in relation to
any of the provisions of this Agreement referred to in clause 26.1
(Appointment), but it is acknowledged that the Management Sellers’
Representative shall have no such authority in relation to any other provision
of this Agreement or otherwise;

26.2.2
the Purchaser shall be entitled to rely on all and any communications provided
by the Management Sellers’ Representative within the scope of his authority (as
described within this clause) as binding on each of the Management Sellers; and

26.2.3
any communication in respect of any matter within the authority of the
Management Sellers’ Representative described in this clause shall be deemed
(unless the context otherwise requires) to be provided to the Management
Sellers’ Representative as nominee for all the Management Sellers. In any event
(notwithstanding anything to the contrary in this Agreement), any notice served
on the Management Sellers’ Representative will be deemed to have been validly
served at the same time on each of the Management Sellers on whom it is required
to be served.

26.3
Provided he acts in good faith, the Management Sellers’ Representative shall
have and accept no liability to any of the Management Sellers or to any other
person other than the Purchaser in connection with or as a result of anything
which the Management Sellers’ Representative does, refrain from doing or neglect
or omit to do in connection with any matter relating to this Agreement or any
other Transaction Document.

26.4
As between the Management Sellers on the one hand and the Management Sellers’
Representative on the other, the Management Sellers’ Representative shall not be
required to expend any of his own money on or in relation to the matters
referred to in this Agreement and without prejudice to the generality of the
foregoing






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




may decline to take any steps in relation to it unless he has been indemnified
and secured (if and to the extent he so requires, to his full satisfaction) by
the Management Sellers he represents in respect of the maximum amount of the
expenses and other liabilities of any kind which he reasonably consider that
they will or may incur in connection with or as a result of such proceedings or
such duties and such indemnity and security shall be such as to ensure that the
Management Sellers’ Representative has immediate access to all such funds as
they may require in order to meet all such expenses or other liabilities as they
fall due, except that the Management Sellers’ Representative shall be obliged to
bear his own appropriate proportion of such expenses and liabilities.


27.
INDEPENDENT ASSESSMENT AND FINANCIAL PROMOTION

Independent Assessment
27.1
Subject in each case to clause 27.3, each Party agrees and confirms that:

27.1.1
it is a sophisticated buyer or seller (as the case may be) in respect of the
transactions contemplated by this Agreement and the other Transaction Documents;

27.1.2
it has made its own independent analysis, assessment and decision to enter into
the transactions contemplated by this Agreement and the other Transaction
Documents, based on any information it has deemed appropriate under the
circumstances, and without reliance on any other Party;

27.1.3
it is not entering into this Agreement in consequence of or in reliance on any
unlawful communication (as defined in section 30(1) of the Financial Services
and Markets Act 2000) made by any other Party or any other Party’s professional
advisers; and

27.1.4
each other Party is entering into this Agreement in reliance on the
acknowledgements given in this clause 27.

27.2
Subject to clause 27.3, the Sellers do not make, and the Purchaser does not rely
on, any representation, warranty or condition (express or implied) about, and
the Sellers shall have no liability or responsibility to the Purchaser for the
accuracy of the forecasts, estimates, projections, statements of intent or
statements of opinion provided to the Purchaser or any of its directors,
officers, employees agents or advisers on or prior to the date of this Agreement
(including in the documents provided in the Data Room).

27.3
Each Party acknowledges and agrees that the provisions of this clause 27
(Independent Assessment and Financial Promotion) are not intended to prejudice,
and will not prejudice, any express right or warranty in this Agreement or in
any other Transaction Document.



28.
NOTICES

Form of Notices
28.1
Any communication to be given in connection with the matters contemplated by
this Agreement shall except where expressly provided otherwise be in English, in
writing, signed by or on behalf of the person giving it and shall be delivered
by hand, sent by first class pre-paid post (pre-paid international airmail if
sent to, or






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




from, outside the United Kingdom) to the relevant address set out in sub-clause
28.2 (Address for Service). Delivery by courier shall be regarded as delivery by
hand.


Address for Service
28.2
Such communication shall be sent to the address of the relevant Party referred
to in this Agreement or to such other address as may previously have been
communicated to the sending Party in accordance with this clause. Each
communication shall be marked for the attention of the relevant person. Notices
shall be addressed as follows:

28.2.1    Notices for the Purchaser shall be marked for the attention of:
Name:
Ann Cartwright
Address:
Bright Horizons Family Solutions, 2 Crown Court, Rushdenm Northamptonshire NN10
6BS

28.2.2
Notices for Kaupthing shall be marked for the attention of:

    
Name:
Rupert Horrocks and Peter Ward
Address:
Borgartun 26, 7th Floor, Reykjavik, 105, Iceland

And with a copy to:
    
Name:
Dipesh Santilale
Address:
CMS Cameron McKenna LLP, Cannon Place, 78 Cannon Street, London, EC4N 6AF

28.2.3
Notices for the Management Sellers’ Representative shall be marked for the
attention of:

    
Name:
Andrew Morris
Address
4 Chestnut Avenue, Chesham, Buckinghamshire, HP5 3NA

And with a copy to:
    
Name:
Jonathan Porteous
Address:
Stevens & Bolton LLP, Wey House, Farnham Road, Guildford, Surrey, GU1 4YD

28.2.4
Notices for any Management Sellers shall be addressed for the relevant
Management Seller at the address set out next to his name in Schedule 1 (Details
of Sellers).

Deemed Time of Service
28.3
A communication shall be deemed to have been served:

28.3.1
if delivered by hand at the address referred to in clause 28.2 (Address for
service) at the time of delivery;

28.3.2
if sent by first class pre-paid post to the address referred to in clause 28.2,
at the expiration of two clear days after the time of posting; and






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




28.3.3
if sent by pre-paid international airmail to the address referred to in
clause 28.2, at the expiration of four clear days after the date of posting.

If a communication would otherwise be deemed to have been delivered outside
normal business hours (being 9:00 a.m. to 5:00 p.m. on a Business Day in the
country of the recipient) under the preceding provisions of this clause, it
shall be deemed to have been delivered at the next opening of such normal
business hours.
Proof of Service
28.4
In proving service of the communication, it shall be sufficient to show that
delivery by hand was made or that the envelope containing the communication was
properly addressed and posted as a first class pre-paid letter (international
airmail if sent to or from outside the United Kingdom).

Change of Details
28.5
A Party may notify the other Parties of a change to its name, relevant person,
address for the purposes of clause 28.2 (Address for service) provided that such
notification shall only be effective on:

28.5.1
the date specified in the notification as the date on which the change is to
take place; or

28.5.2
if no date is specified or the date specified is less than five clear Business
Days after the date on which notice is deemed to have been served, the date
falling five clear Business Days after notice of any such change is deemed to
have been given.

Non-Applicability to Proceedings
28.6
For the avoidance of doubt, the Parties agree that the provisions of this clause
shall not apply in relation to the service of any claim form, application
notice, order, judgment or other document relating to or in connection with any
proceedings.

29.
PROCESS AGENT

29.1
Each Party (whether original or as a result of an assignment pursuant to clause
12 of this Agreement) which is not resident or incorporated in England or Wales
hereby irrevocably agrees to appoint a process agent (being the London office of
a firm of lawyers or an entity having an address in England and Wales) as its
agent to accept service of process in England and Wales in any legal action or
proceedings arising out of this Agreement, service upon whom shall be deemed
completed whether or not forwarded to or received by the appointing party.

29.2
If such process agent ceases to be able to act as such or to have an address for
service of proceedings in England and Wales, the party concerned hereby agrees
to appoint a new process agent in England and Wales acceptable to the other
parties (acting reasonably and as evidenced by such other Party’s consent) and
to deliver to the other parties within five Business Days of its appointment a
certified copy of the written acceptance of appointment by the new process
agent.

29.3
Nothing in this Agreement shall affect the right to serve process in any other
manner permitted by law.

29.4
Kaupthing hereby irrevocably appoints Kaupthing ehf (London branch) of 4th
Floor, 43/44 Bond Street, London W1 2SA as its process agent for the purposes of
this clause.






--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy






30.
GOVERNING LAW AND JURISDICTION

English Law
30.1
This Agreement, and any non-contractual rights or obligations arising out of or
in connection with it or its subject matter, shall be governed by and construed
in accordance with English law.

Courts of England and Wales
30.2
The Parties irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to hear and determine or otherwise settle all and any
disputes which may arise out of or in connection with this Agreement or its
subject matter.



THIS AGREEMENT has been duly executed as a deed on the date first stated above.









--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




EXECUTED by the parties
Executed as a deed by
)
KAUPTHING ehf.
On being signed by Rupert Horrocks
who, in accordance with the laws of the territory under which Kaupthing ehf. is
incorporated, are acting under the authority of Kaupthing ehf. 
)
/s/ Rupert Horrocks………………………
in the presence of:
)
 
 
 
 
Signature of witness:
…/s/ Electra Sorba…………………
Name:
Electra Sorba………………………
Address:
78 Cannon Street…………………
 
EC4N 6AF…………………………
Occupation:
Solicitor……………………………………

Executed as a deed by
)
ANDREW MORRIS
)
/s/ Andrew Morris……………
in the presence of:
)
 
 
 
 
Signature of witness:
…/s/ Electra Sorba ………………
Name:
Electra Sorba …………………………
Address:
78 Cannon Street
 
EC4N 6AF ……………………………
Occupation:
Solicitor ……………………………………

Executed as a deed by
)
ADAM SAGE
)
/s/ Adam Sage………………………
in the presence of:
)
 
 
 
 
Signature of witness:
…/s/ Electra Sorba ………………
Name:
Electra Sorba ……………………
Address:
78 Cannon Street ………………
 
EC4N 6AF ……………………
Occupation:
Solicitor ………………………








--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




Executed as a deed by
)
RICHARD MONEY
)
/s/ Adam Sage …………………
Acting by his duly authorised attorney ADAM SAGE
in the presence of:
)
 
 
 
 
Signature of witness:
…/s/ Electra Sorba …………………
Name:
Electra Sorba ………………………
Address:
78 Cannon Street …………………
 
EC4N 6AF ………………………
Occupation:
Solicitor ……………………………

Executed as a deed by
)
JEFF STANFORD
)
/s/ Adam Sage ……………………
Acting by his duly authorised attorney ADAM SAGE
in the presence of:
)
 
 
 
 
Signature of witness:
…/s/ Electra Sorba ………………
Name:
Electra Sorba ……………………
Address:
78 Cannon Street …………………
 
EC4N 6AF ………………………
Solicitor Occupation:
Solicitor …………………………

Executed as a deed by
)
MARTIN HINCHLIFFE
)
/s/ Adam Sage ………………………
Acting by his duly authorised attorney ADAM SAGE
in the presence of:
)
 
 
 
 
Signature of witness:
…/s/ Electra Sorba ………………
Name:
Electra Sorba ……………………
Address:
78 Cannon Street …………………
 
EC4N 6AF ………………………
Occupation:
Solicitor …………………………………








--------------------------------------------------------------------------------

EXHIBIT 10.22
Execution Copy




Executed as a deed by
)
STEPHEN SAVAGE
)
/s/ Adam Sage………………………
Acting by his duly authorised attorney ADAM SAGE
in the presence of:
)
 
 
 
 
Signature of witness:
…/s/ Electra Sorba …………………
Name:
Electra Sorba ………………………
Address:
78 Cannon Street …………………
 
EC4N 6AF ………………………
Occupation:
Solicitor …………………………

Executed as a deed by
)
BHFS TWO LIMITED
)
/s/ Stephen Dreier …………………
By Stephen Dreier
)
 
Title Director
)
 
In the presence of
 
 
 
 
 
Signature of witness:
/s/ Elizabeth Larcano…………………
Name:
Elizabeth Larcano …………………
Address:
200 Talcott Ave. .……………………
 
Watertown, MA 02472, USA………
Occupation:
Securities Counsel……………………
 
 
 
Executed as a deed by
)
BRIGHT HORIZONS FAMILY SOLUTIONS LLC
)
/s/ Stephen Dreier……………………
By Stephen Dreier
)
 
Title EVP
)
 
In the presence of
 
 
 
 
 
Signature of witness:
/s/ Elizabeth Larcano ………………
Name:
Elizabeth Larcano …………………
Address:
200 Talcott Ave. ……………………
 
Watertown, MA 02472, USA ………
Occupation:
Securities Counsel ……………………










